Exhibit 10.1

FOURTH AMENDMENT TO OFFICE LEASE

This FOURTH AMENDMENT TO OFFICE LEASE (“Fourth Amendment”) is made and entered
into as of the 1st day of June, 2012, by and between MS LPC MALIBU PROPERTY
HOLDINGS, LLC, a Delaware limited liability company (“Landlord”), and IXIA, a
California corporation (“Tenant”).

R E C I T A L S :

A.    Landlord and Tenant entered into that certain Office Lease dated
September 14, 2007 (the “Original Lease”), as amended by that certain Amendment
to Office Lease dated February 11, 2010 (“First Amendment”), that certain Second
Amendment to Office Lease dated November 15, 2010 (the “Second Amendment”), and
that certain Third Amendment to Office Lease dated January 10, 2012 (the “Third
Amendment”) (the Original Lease, First Amendment, Second Amendment and Third
Amendment shall be known collectively as the “Lease”), whereby Landlord leased
to Tenant and Tenant leased from Landlord those certain premises consisting of a
total of approximately 85,891 (82,417 usable) rentable square feet of space,
consisting of (i) 50,000 rentable (48,809 usable) square feet of space
comprising the entire rentable area of that certain building located at 26601
West Agoura Road, Calabasas, CA (“Building F” and the “Building F Premises”);
(ii) 21,612 (19,823 usable) rentable square feet of space comprising the entire
rentable area of that certain building located at 26701 West Agoura Road,
Calabasas, CA (“Building A” and the “Building A Premises”); (iii) 12,512
rentable (12,164 usable) square feet of space, commonly known as Suite 101, and
located on the first floor of that certain building located at 26677 West Agoura
Road, Calabasas, CA (“Building C” and the applicable portion of Building C which
is part of the Premises, the “Building C Premises”), and (iv) 1,767 rentable
(1,621 usable) square feet of space, commonly known as Suite B100, and located
on the first floor of that certain building located at 26707 West Agoura Road,
Calabasas, CA (“Building B” and the applicable portion of Building B which is
part of the Premises, “Suite B100” or the “Building B Premises”)(the Building F
Premises, Building A Premises, Building C Premises, and Building B Premises
collectively, the “Original Premises”), all as more particularly set forth in
the Lease.

B.    Landlord and Tenant desire to substitute the Building C Premises with that
certain space containing of the following spaces: (i) subject to the terms of
Section 2.1 of this Fourth Amendment, approximately 10,000 rentable square feet
of space, which includes Suite B100 and is a portion of the space commonly known
as Suite 100, and located on the first floor of Building B (the applicable
portion of Building B which is part of the Substitute Premises, the “Building B
Substitute Premises”); and (ii) 30,529 rentable (27,035 usable) square feet of
space, commonly known as Suites 110 and 200, and located on the first and second
floors of that certain building located at 26651 West Agoura Road, Calabasas, CA
(“Building D” and the applicable portion of Building D which is part of the
Substitute Premises, the “Building D Substitute Premises”) (collectively, the
“Substitute Premises”), as delineated on Exhibit A attached hereto and made a
part hereof.



--------------------------------------------------------------------------------

C.    Landlord and Tenant desire to extend the Lease Term of the Lease, and to
make other modifications to the Lease, and in connection therewith, Landlord and
Tenant desire to amend the Lease as hereinafter provided.

A G R E E M E N T :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.    Capitalized Terms.    All capitalized terms when used herein shall have
the same meaning as is given such terms in the Lease unless expressly superseded
by the terms of this Fourth Amendment.

2.    Substitution of Substitute Premises for Building C Premises.    Effective
as of June 1, 2013 (the “Substitute Premises Commencement Date”), (a) subject to
the terms of Section 3, below, the Lease shall terminate and be of no further
force or effect with respect to the Building C Premises, and (b) Tenant shall
lease from Landlord and Landlord shall lease to Tenant the Substitute Premises
on the terms and conditions set forth in the Lease, as hereby amended.
Consequently, effective upon the Substitute Premises Commencement Date, the
Substitute Premises shall be substituted for the Building C Premises and all
references in the Lease, as hereby amended, to the “Premises” shall mean and
refer to the Building F Premises, the Building A Premises and the Substitute
Premises.

2.1    Layout and Measurement of Building B Substitute Premises.    Landlord and
Tenant hereby stipulate and agree that the rentable area of the Building F
Premises, the Building A Premises and the Building D Substitute Premises are as
set forth in Recitals A and B of this Fourth Amendment. Landlord and Tenant
hereby acknowledge, however, that, as of the date of this Fourth Amendment,
Landlord and Tenant have not agreed upon the exact layout and measurement of the
Building B Substitute Premises. As soon as reasonably practical following the
full execution and delivery of this Fourth Amendment by the parties, Tenant
shall submit to Landlord, for Landlord’s review and approval, which approval
shall not be unreasonably withheld, Tenant’s proposed demising plan for Building
B Substitute Premises; provided, however, it shall be reasonable for Landlord to
withhold its consent to any proposed demising plan that does not result in the
remaining space on the first (1st) floor of Building B being in a “Marketable
Condition,” as that term is defined below, including, at a minimum, adequate
space for a multi-tenant corridor adjacent to such remaining space, and adequate
access directly from such remaining space to the building lobby and the elevator
lobby, all in compliance with then applicable building codes and subject to
Landlord’s approval, in its reasonable discretion. The term “Marketable
Condition” means space that is contiguous and in a commercially reasonable
marketable configuration for lease to a third party tenant, as determined by
Landlord in its reasonable discretion. In connection with the preparation of the
Final Working Drawings, Tenant shall cause its “Architect,” as that term is
defined in the Tenant Work Letter, to include the rentable and usable square
footage of the Building B Substitute Premises, which measurement shall be make
in compliance with the Standard Method for Measuring Floor Area in Office
Building, ANSI Z65.1 – 1996 and its accompanying guidelines (“BOMA”).

 

-2-



--------------------------------------------------------------------------------

Landlord’s approval of the Final Working Drawing shall not be deemed to be
Landlord’s approval of the measurement of the Building B Substitute Premises.
Within thirty (30) days after Landlord’s approval of the Final Working Drawings,
Landlord shall have the right to have Landlord’s space planner/architect verify
the measurement of the rentable and usable square feet of the Building B
Substitute Premises performed by Tenant’s Architect. In the event Landlord’s
space planner/architect disagrees with Tenant’s Architect as to the rentable and
usable square feet of the Building B Substitute Premises, then Landlord’s space
planner/architect shall notify Tenant’s Architect (a “Measurement Notice”) and
Landlord’s space planner/architect and Tenant’s Architect shall promptly meet to
discuss the measurement of the Building B Substitute Premises. In the event
Landlord’s space planner/architect and Tenant’s Architect are not able to agree
on the rentable and usable square feet of the Building B Substitute Premises
within ten (10) business days following the date Tenant’s Architect receives the
Measurement Notice, then the determination of Landlord’s space planner/architect
shall be conclusive and binding upon the parties. Once the rentable and usable
square feet of the Building B Substitute Premises has been determined, all
amounts, percentages and figures appearing or referred to in this Fourth
Amendment based upon such square footage (including, without limitation, the
amount of the Base Rent, Tenant’s Share and the Tenant Improvement Allowance)
shall be modified in accordance with such determination, and Landlord and Tenant
shall execute an amendment to the Lease setting forth such correct amounts,
numbers and figures.

2.2    Beneficial Occupancy of Substitute Premises.    Tenant shall have the
right to occupy the Substitute Premises prior to the Substitute Premises
Commencement Date, provided that (A) Tenant shall give Landlord at least ten
(10) days’ prior notice of any such occupancy of the Substitute Premises, (B) a
temporary certificate of occupancy shall have been issued by the appropriate
governmental authorities for each such portion to be occupied, and (C) all of
the terms and conditions of the Lease, as amended, shall apply, other than
Tenant’s obligation to pay Base Rent and Tenant’s Share of the annual Direct
Expenses, as though the Substitute Premises Commencement Date had occurred
(although the Substitute Premises Commencement Date shall not actually occur
until the occurrence of the same pursuant to the terms of Section 2, above) upon
such occupancy of a portion of the Substitute Premises by Tenant.

3.    Surrender of Building C Premises.    Tenant hereby agrees to vacate the
Building C Premises and surrender and deliver exclusive possession of the
Building C Premises to Landlord on or before the Substitute Premises
Commencement Date in accordance with the provisions of Article 15 of the
Original Lease and thereafter, Tenant shall have no further obligations with
respect to the Building C Premises except with respect to the period of Tenant’s
tenancy prior to the Substitute Premises Commencement Date. Landlord
acknowledges that there are no “Above Standard Tenant Improvements” (as that
term is defined in Exhibit B of the Original Lease) in the Building C Premises.
In the event that Tenant fails to vacate the Building C Premises and surrender
and deliver exclusive possession of the Building C Premises to Landlord on or
before the Substitute Premises Commencement Date in accordance with the
provisions of the Lease, then Tenant shall be deemed to be in holdover of the
Building C Premises and shall be subject to the terms of Article 16 of the
Original Lease.

4.    Representations of Tenant.    Tenant represents and warrants to Landlord
that (a) Tenant has not heretofore assigned or sublet all or any portion of its
interest in the Lease or in the Building C Premises; (b) no other person, firm
or entity has any right, title or interest in the Lease or

 

-3-



--------------------------------------------------------------------------------

in the Building C Premises through Tenant; (c) Tenant has the full right, legal
power and actual authority to enter into this Fourth Amendment and to terminate
Tenant’s lease with respect to the Building C Premises without the consent of
any person, firm or entity; and (d) Tenant has the full right, legal power and
actual authority to bind Tenant to the terms and conditions hereof. Tenant
further represents and warrants to Landlord that as of the date hereof there are
no, and as of the Substitute Premises Commencement Date there shall not be any,
mechanic’s liens or other liens encumbering all or any portion of the Building C
Premises, by virtue of any act or omission on the part of Tenant, its
predecessors, contractors, agents, employees, successors or assigns.
Notwithstanding the termination of the Lease with respect to the Building C
Premises, the representations and warranties set forth in this Section 4 shall
survive the Substitute Premises Commencement Date and Tenant shall be liable to
Landlord for any inaccuracy or any breach thereof.

5.    Extended Term.    Landlord and Tenant acknowledge that the Lease Term is
scheduled to expire on May 31, 2013 (“Original Expiration Date”), pursuant to
the terms of the Lease. Notwithstanding anything to the contrary in the Lease,
the Lease Term is hereby extended to May 31, 2023 (the “Extended Termination
Date”), unless sooner terminated as provided in the Lease, as hereby amended.
Notwithstanding the fact that the Lease Term is originally scheduled to expire
on May 31, 2013, the period of time commencing on the June 1, 2012 (the
“Extended Term Commencement Date”) and terminating on the Extended Termination
Date, shall be referred to herein as the “Extended Term.” At any time during the
Extended Term, Landlord may deliver to Tenant a notice substantially in the form
as set forth in Exhibit C attached to the Original Lease, as a confirmation only
of the information set forth therein, which Tenant shall execute and return to
Landlord within ten (10) days of receipt thereof.

5.1    Base Rent.

5.1.1    Prior to and Including the Original Expiration Date.    Notwithstanding
anything to the contrary in the Lease as hereby amended, prior to and including
the Original Expiration Date, Tenant shall continue to pay Base Rent and
Additional Rent for the Original Premises in accordance with the terms of the
Lease.

5.1.2    Following Original Expiration Date.    Commencing on June 1, 2013 and
continuing throughout the remainder of the Extended Term, Tenant shall pay to
Landlord monthly installments of Base Rent for the then existing Premises (which
shall mean the Building F Premises, the Building A Premises and the Substitute
Premises) in an amount equal to $1.55 per rentable square foot of the then
existing Premises per calendar month, which amount shall be increased by three
percent (3%) on each anniversary of the Substitute Premises Commencement Date
that occurs during the Extended Term; provided, however, Tenant’s obligation to
pay Base Rent with respect to the Premises is subject to the terms of
Section 5.3, below.

5.2    Tenant’s Share of Direct Expenses.    Notwithstanding anything in the
Lease, as hereby amended, to the contrary (i) Tenant shall continue to be
obligated to pay Tenant’s Share of Direct Expenses in connection with the
Original Premises which arise or accrue prior to the Substitute Premises
Commencement Date in accordance with the terms of Article 4 of the Original
Lease, and (ii) subject to the terms of Section 3, above, Tenant shall not be
obligated to pay Tenant’s Share of Direct Expenses in connection with the
Original Premises attributable to any period of time

 

-4-



--------------------------------------------------------------------------------

on and after the Substitute Premises Commencement Date. Commencing on the
Substitute Premises Commencement Date, Tenant shall pay Tenant’s Share of Direct
Expenses which arise or accrue on and after the Substitute Premises Commencement
Date in connection with the then existing Premises (which shall mean the
Building F Premises, the Building A Premises and the Substitute Premises) in
accordance with the terms of Article 4 of the Original Lease. Notwithstanding
anything to the contrary set forth in the Lease, as hereby amended, effective as
of the Substitute Premises Commencement Date, for purposes of calculating
Tenant’s Share of Direct Expenses in connection with the then existing Premises,
the following shall apply:

5.2.1    Tenant’s Share shall equal 100% with respect to Building F, 100% with
respect to Building A, and 71.07% with respect to Building D;

5.2.2    Tenant’s Share with respect to Building B shall be a percentage, which
may be expressed as a fraction, the numerator of which rentable square feet of
the Building B Substitute Premises and the denominator shall 69,704 (i.e., the
total rentable square footage of Building B);

5.2.3    the Base Year shall be the calendar year 2012; and

5.2.4    Operating Expenses shall not include costs and expenses incurred by
Landlord solely with respect to either the on-site Project café or gym.

5.3    Abated Base Rent.    Provided that Tenant is not then in default of the
Lease, as amended, then during the months of July and August for calendar years
2013, 2014, 2015, 2016, 2017, 2018, and 2019 (the foregoing 14 months to be
known collectively as the “Rent Abatement Period”), Tenant shall not be
obligated to pay any Base Rent otherwise attributable to the Premises during
such Rent Abatement Period (the “Rent Abatement”). Tenant acknowledges and
agrees that the foregoing Rent Abatement has been granted to Tenant as
additional consideration for entering into this Amendment, and for agreeing to
pay the rental and performing the terms and conditions otherwise required under
this Amendment. If Tenant shall be in default under the Lease, as amended, and
shall fail to cure such default within the notice and cure period, if any,
permitted for cure pursuant to terms and conditions of the Lease, as amended, or
if the Lease is terminated for any reason other than (i) termination in
accordance with the provisions of Article 11 of the Lease, following damage or
destruction of the Premises, (ii) termination in accordance with the provisions
of Article 13 of the Lease, following condemnation of the Buildings or the
Project, or (iii) termination following Landlord’s breach of the Lease, then the
dollar amount of the unapplied portion of the Rent Abatement as of the date of
such default or termination, as the case may be, shall be converted to a credit
to be applied to the Base Rent applicable at the end of the Extended Term and
Tenant shall immediately be obligated to begin paying Base Rent for the Premises
in full.

6.    Improvements.    Except as specifically set forth herein, Landlord shall
not be obligated to provide or pay for any improvement work or services related
to the improvement of the Substitute Premises, and Tenant shall accept the
Substitute Premises in its existing, “as-is” condition. Notwithstanding the
foregoing, Tenant shall construct the improvements in the Premises (excluding
the Building C Premises) and the Substitute Premises, pursuant to the terms of
the Tenant Work Letter attached hereto as Exhibit B (the “Tenant Work Letter”).

 

-5-



--------------------------------------------------------------------------------

7.    Tenant Termination Right.    Provided that Tenant is not in default under
the Lease, as amended, as of the date of Tenant’s delivery of the “Termination
Notice,” as that term is defined hereinbelow, then the Original Tenant or any
Permitted Assignee shall have the right to terminate this Lease, effective as of
May 31, 2020 (the “Termination Date”), provided that (a) Landlord receives
written notice (the “Termination Notice”) from Tenant on or before March 31,
2019, stating that Tenant elects to terminate this Lease pursuant to the terms
and conditions of this Section 7, and (b) concurrently with Landlord’s receipt
of the Termination Notice, Landlord receives from Tenant the “Termination Fee,”
as that term is defined hereinbelow, as consideration for and as a condition
precedent to such early termination. The “Termination Fee” shall be equal to the
sum of the following:

(i)    the aggregate amount of Base Rent which would otherwise be due and owing
by Tenant (as if the Lease had not been terminated by Tenant pursuant to this
Section 7) for the five (5) full calendar months following the Termination Date;
and

(ii)    the sum of the unamortized brokerage commissions, free rent prior to the
Termination Date, and any tenant improvement allowances paid by Landlord or
provided to Tenant in connection with Tenant’s lease of the Premises during the
Extended Term (which costs shall be amortized with interest at 8% per annum over
the Extended Term).

(iii)    the sum of the unamortized costs and expenses as of the Termination
Date incurred by Landlord in connection with Tenant’s lease of any First Offer
Space, and/or any First Refusal Space, as those terms are set forth in the
Original Lease, as amended hereby, including, but not limited to, brokerage
commissions, free rent and any tenant improvement allowances (which costs shall
be amortized with interest at 8% per annum over the portion of the Extended Term
applicable to such First Offer Space and/or First Refusal Space).

If Tenant elects to terminate the Lease pursuant to the terms and conditions of
this Section 7, then the Lease shall terminate effective as of the Termination
Date with the same force and effect as if the Lease were scheduled to expire in
accordance with its terms as of such Termination Date, and, without limiting the
generality of the foregoing, Tenant shall surrender possession of the Premises
to Landlord on such Termination Date in the condition required pursuant to the
terms and conditions of this Lease. The termination right set forth in this
Section 7 shall be personal to the Original Tenant and any Permitted Assignee
and may not be exercised by any other assignee, sublessee, or transferee of the
Original Tenant’s interest in the Lease.

8.    Right of First Offer.    Landlord and Tenant hereby agree that,
notwithstanding anything set forth in the Lease to the contrary, from and after
the date of this Fourth Amendment, Tenant’s right of first offer, as set forth
in Section 1.3 of the Original Lease, shall be modified as follows.

8.1    First Offer Space.    The “First Offer Space,” as that term is defined in
Section 1.3 of the Original Lease, shall mean (i) the remaining leasable space
in Building B (i.e., all of the leasable space in Building B except the Building
B Substitute Premises) (the “Building B First Offer Space”), and (ii) the entire
first (1st) floor of Building C (the “Building C First Offer Space”).

 

-6-



--------------------------------------------------------------------------------

8.2    Superior Right Holders.    The “Superior Right Holders,” as that term is
defined in Section 1.3 of the Original Lease, shall mean and refer to tenant
under existing leases as of the date of this Fourth Amendment.

8.3    Procedure for Acceptance.    The two (2) references in Section 1.3.2 of
the Original Lease to “seven (7) days” are hereby amended and restated as “five
(5) business days.”

8.4    Rejection of First Offer Notice.    With respect to any First Offer
Notice with respect to all or any portion of the Building B First Offer Space,
Tenant shall not have the right set forth in sub-item (ii) of Section 1.3.2 of
the Original Lease (i.e., to exercise its right of first offer but reject the
First Offer Rent and Other Economic Terms, and to have the First Offer Rent and
other economic terms applicable to Tenant’s lease of First Offer Space
determined pursuant to arbitration as set forth in Section 2.2.4 of the Original
Lease). If Tenant does not accept the First Offer Rent and Other Economic Terms
set forth in the First Offer Notice within five (5) business days after Tenant’s
receipt of the First Offer Notice, then Landlord, in its sole and absolute
discretion, shall have the right to terminate negotiations with Tenant and to
lease the space described in the First Offer Notice to anyone whom Landlord
desires on any terms which Landlord desires, but subject to Tenant’s rights set
forth in Section 9 of this Fourth Amendment, below.

9.    Right of First Refusal.    Landlord and Tenant hereby agree that,
notwithstanding anything set forth in the Lease to the contrary, from and after
the date of this Fourth Amendment, Tenant’s right of first refusal, as set forth
in Section 1.4 of the Original Lease, shall be modified as follows.

9.1    First Refusal Space.    The “First Refusal Space,” as that term is
defined in Section 1.4 of the Original Lease, shall mean the remaining leasable
space in Building B (i.e., all of the leasable space in Building B except the
Building B Substitute Premises) (the “Building B First Refusal Space”).

9.2    Procedure for Acceptance.    The two (2) references in Section 1.4.1.2 of
the Original Lease to “seven (7) days” are hereby amended and restated as “five
(5) business days.”

10.    Base Building HVAC.    Landlord and Tenant hereby agree that, from and
after the Substitute Premises Commencement Date, (i) the first sentence in
Section 6.2.1 of the Original Lease shall be amended and restated in its
entirety as follows: “The terms of this Section 6.2.1 shall be applicable only
to that portion of the Premises located in Building A, Building B and Building
D,” and (ii) the first sentence in Section 6.2.2 of the Original Lease shall be
amended and restated in its entirety as follows: “The terms of this
Section 6.2.2 shall be applicable only to that portion of the Premises located
in Building F.” With respect to that portion of the Premises located in
Building A, Building B and Building D, Landlord shall, subject to limitations
imposed by all governmental rules, regulations and guidelines applicable
thereto, provide heating, ventilation and air conditioning (“HVAC”) when
necessary for normal comfort for normal office use, assuming a normal and
customary office occupancy density, in such portions of the Premises from 8:00
A.M. to 6:00 P.M. Monday through Friday, and on Saturdays from 9:00 A.M. to 1:00
P.M. (collectively, the “Building Hours”), except for the date of observation of
New Year’s Day, President’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Christmas Day and, at Landlord’s discretion, other locally or
nationally recognized holidays (collectively, the “Holidays”). Tenant shall

 

-7-



--------------------------------------------------------------------------------

cooperate fully with Landlord at all times and abide by all regulations and
requirements that Landlord may reasonably prescribe for the proper functioning
and protection of the HVAC, electrical, mechanical and plumbing systems. Any
supplemental HVAC systems installed by Tenant shall be installed and maintained
by Tenant in accordance with Section 6.5 of the Original Lease. For the sake of
clarity, Landlord and Tenant hereby acknowledge and agree that from and after
the Substitute Premises Commencement Date, (x) Landlord shall repair and
maintain the Base Building HVAC equipment located in Building A, Building B and
Building D, pursuant to Article 7 of the Original Lease, and (y) Tenant shall
repair and maintain the Base Building HVAC equipment located in Building F
pursuant to Section 6.2.2 of the Original Lease.

11.    SNDAA.    Landlord shall use commercially reasonable efforts to deliver
to Tenant a “SNDAA” from any current “Superior Holder” on or before the
Substitute Premises Commencement Date.

12.    Generator.    Landlord and Tenant hereby acknowledge and agree that
Tenant has the right to install a Generator pursuant to the terms of Section 6.6
of the Original Lease. In connection with any such installation by Tenant,
Landlord hereby approves the location for the Generator depicted on Exhibit C,
attached hereto. Tenant hereby acknowledges that as part of Landlord’s right to
review and approve the plans and specifications for the Generator, Landlord may
require Tenant to install the Generator in an approved enclosure and to require
Tenant to install screening and landscaping around the Generator area in order
to maintain the visual integrity of the Project.

13.    AC Chiller Units.    Subject to the terms hereof and Applicable Laws,
Tenant shall have the right to install two (2) AC Chiller Units (the “AC Chiller
Units”) in the location shown on Exhibit C, attached hereto (the “AC Chiller
Area”); provided, however, the number of surface reserved parking passes
allocated to Tenant shall be reduced by the number of whole and/or partial
parking spaces used to create the AC Chiller Area. Tenant shall be responsible
for any and all costs, if any, incurred by Landlord as a result of or in
connection with Tenant’s installation, operation and/or use of the AC Chiller
Units. Subject to Landlord’s prior approval of all plans and specifications,
which approval shall not be unreasonably withheld, and at Tenant’s sole cost and
expense, Landlord shall permit Tenant to install and maintain the AC Chiller
Units in the AC Chiller Area, and connections between the AC Chiller Units and
the Building(s), all in compliance with all Applicable Laws. Tenant hereby
acknowledges that as part of Landlord’s right to review and approve the plans
and specifications for the ac Chiller Units, Landlord may require Tenant to
install the AC Chiller Units in an approved enclosure and to require Tenant to
install screening and landscaping around the AC Chiller Area in order to
maintain the visual integrity of the Project. Tenant shall submit the
specifications for design, operation, installation and maintenance of the
connections to the AC Chiller Units and facilities related thereto to Landlord
for Landlord’s consent, which consent will not be unreasonably withheld or
delayed and may be conditioned on Tenant complying with such reasonable
requirements imposed by Landlord, based on the advice of Landlord’s engineers,
so that the Building’s systems or other components of the Building are not
adversely affected by the installation and operation of the AC Chiller Units.
The cost of design (including engineering costs) and installation of the AC
Chiller Units and the costs of the AC Chiller Units themselves shall be Tenant’s
sole responsibility, but which costs shall be deemed a “Tenant Improvement
Allowance Item” pursuant to Section 2.2.1 of the Tenant Work Letter, attached
hereto. All repairs and maintenance of the AC Chiller Units shall be the sole
responsibility of Tenant, and Landlord makes no representation or warranty with
respect to such AC Chiller Units. Tenant shall

 

-8-



--------------------------------------------------------------------------------

remove the AC Chiller Units and all related facilities and equipment upon the
expiration or earlier termination of this Lease and repair all damage to the
Building and/or Project resulting from such removal and restore all affected
areas to their condition existing prior to Tenant’s installation of the AC
Chiller Units, all at Tenant’s sole cost and expense. The terms of the preceding
sentence shall survive the termination or earlier expiration of the Lease, as
amended. The AC Chiller Units shall be deemed to be a part of the Premises for
purposes of the indemnification and insurance provisions of the Lease, and
Tenant shall maintain, at Tenant’s cost, industry standard “boiler and
machinery” insurance coverage with respect thereto.

14.    Landlord’s Right to Lease.    Notwithstanding anything set forth in
Section 29.15 to the contrary, Landlord agrees, during any time that the
Original Tenant is (i) not in default under the terms of the Lease, as amended,
and (ii) continuously operating its business from at least seventy percent
(70%) of the Premises, Landlord shall not enter into a lease for space in the
Project with (i) Spirent Communications, (ii) JDS Uniphase, (iii) Gigamon,
(iv) Breaking Point, or (v) Aeroflex (collectively, the “Restricted Tenants”);
provided, however, in no event shall Landlord be deemed to be in breach of this
Section 13 if any tenant in the Project is acquired by or otherwise merges with
a Restricted Tenant after the date of such tenant’s lease. In the event Landlord
breaches the terms of this Section 13, the terms of Section 19.6 of the Original
Lease shall be applicable to such breach. If Tenant fails to continuously
operate its business from within at least seventy percent (70%) the Premises for
more than six (6) months (except that any period required to (x) repair or
restore the Premises following damage by casualty or condemnation or
(y) periodically remodel or renovate the Premises shall not be taken into
account in calculating such 6-month period), or if the restriction set forth in
this Section 13 is deemed to be in violation of Applicable Law, then the leasing
restrictions set forth in this Section 13 will automatically terminate. Tenant
does hereby indemnify, defend and hold Landlord harmless from any claim, cost,
loss or damage (including reasonable attorneys’ fees) incurred or alleged
against Landlord by any person, firm, corporation or other entity whatsoever by
reason of Landlord’s compliance, or attempted compliance, with this Section 13,
and in the event Landlord is made subject to any action, proceeding or penalty
with respect to the provisions of this Section 13, Tenant will indemnify, defend
and hold Landlord harmless from any cost, loss, claim or expense in respect
thereto with counsel approved by Landlord, the actual out-of-pocket costs of
such indemnification and defense (including reasonable attorneys” fees) to be
paid entirely by Tenant.

15.    Tenant’s Signage.    Landlord hereby agrees that Tenant shall have the
right, at Tenant’s sole cost and expense, and subject to all Applicable Laws, to
modify Tenant’s Signage as follows.

15.1    Building F.    Tenant shall have the right to (i) increase the size of
Tenant’s current building-top signage located on the top of Building F, and
(ii) install one (1) additional eyebrow sign on Building F facing Agoura Road.

15.2    Building D.    Tenant shall have the right to install one
(1) building-standard monument sign for Building D in a location reasonably
approved by Landlord. The installation, manner of construction, look and quality
of any such monument sign installed by Tenant shall be consistent with the
existing monuments signs in the Project.

15.3    Project Monument Sign.    Tenant shall have the right to install its
name on one (1) building standard sign panel on each existing multi-tenant
monument sign located at the

 

-9-



--------------------------------------------------------------------------------

entrance to each building in the Project that is leased in whole or part by
Tenant. The installation, manner of construction, look and quality of Tenant’s
sign panel on such monument signs shall be consistent with the sign panels on
existing monuments signs in the Project.

The rights granted to Tenant pursuant to this Section 15 shall be deemed a part
of, and subject to all of the terms of, “Tenant’s Signage” rights as set forth
in the Lease.

16.    Deletion.    Section 2.2 of the Original Lease is hereby deleted in its
entirety and shall be of no further force or effect.

17.    Bifurcation of Lease.    Section 29.35 of the Lease is hereby amended and
restated in its entirety as follows: “Landlord shall have the right, if
reasonably deemed necessary by Landlord, at any time during the Lease Term, to
cause this Lease to be amended and replaced by up to four (4) separate leases,
each one with respect to portions of the Premises located in a different
Building. Provided that such bifurcation does not increase Tenant’s obligations
hereunder on a net basis, or otherwise materially affect Tenant’s use and
occupancy of the Premises as provided for by the terms of this Lease, Tenant
shall reasonably cooperate with Landlord in connection with any such bifurcation
of this Lease.

18.    Broker.    Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Fourth Amendment other than Cushman & Wakefield and CBRE,
Inc. (collectively, the “Brokers”), and that they know of no other real estate
broker or agent who is entitled to a commission in connection with this Fourth
Amendment. Landlord shall pay any brokerage commissions owing to the Brokers in
connection with the transaction contemplated by this Fourth Amendment pursuant
to the terms of separate written agreements (the “Written Agreements”) between
Landlord and the Brokers. If Landlord does not make payment to Cushman &
Wakefield (“Tenant’s Broker”) pursuant to the terms of the Written Agreement
with Tenant’s Broker and fails to make such payment within the applicable notice
and cure period set forth in such Written Agreement, then Tenant may send a
factually correct notice to Landlord of such failure and if Landlord fails to
pay Tenant’s Broker within sixty (60) days following receipt of such notice,
Tenant may, at its option, upon written notice to Landlord, make the payment of
the amount then due and owing to Tenant’s Broker pursuant to the terms and
conditions of the Written Agreement with Tenant’s Broker, in which event such
payment amount shall be credited against the payment(s) of Base Rent next due
and owing under the Lease, as amended hereby, on a monthly basis, until such
amount is fully exhausted; provided, however, that Landlord shall have the
right, in good faith, to notify Tenant in writing within sixty (60) days
following Landlord’s receipt of Tenant’s notice that the amounts described in
Tenant’s notice have been previously paid by Landlord, and upon Landlord
providing reasonable evidence thereof to Tenant, Tenant shall not be entitled to
offset such amount against Base Rent. Any amounts so paid by Tenant to Tenant’s
Broker and offset from Base Rent shall no longer be owed from Landlord to
Tenant’s Broker pursuant to the terms of the Written Agreement. Each party
agrees to indemnify and defend the other party against and hold the other party
harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, and costs and expenses (including, without limitation, reasonable
attorneys’ fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of the indemnifying party’s dealings
with any real estate broker or agent, other than the Brokers; provided, however,
Tenant’s indemnification obligations hereunder shall nevertheless apply to any
amounts claimed to be owing to Tenant’s

 

-10-



--------------------------------------------------------------------------------

Broker which were offset from Tenant’s Base Rent obligations as set forth
herein. The terms of this Section 18 shall survive the expiration or earlier
termination of the term of the Lease, as hereby amended.

19.    No Further Modification.    Except as set forth in this Fourth Amendment,
all of the terms and provisions of the Lease shall remain unmodified and in full
force and effect. In the event of any conflicts between the terms and conditions
of the Lease and the terms and conditions of this Fourth Amendment, the terms
and conditions of this Fourth Amendment shall prevail.

IN WITNESS WHEREOF, this Fourth Amendment has been executed as of the day and
year first above written.

 

“LANDLORD”    “TENANT”

MS LPC MALIBU PROPERTY HOLDINGS, LLC

a Delaware limited liability company

 

By:         /s/ David Binswanger                

 

Its:         Vice President                    

 

By:                                                      

 

Its:

  

IXIA

a California corporation

 

By:         /s/ Thomas B. Miller                     

 

Its:         Chief Financial Officer         

 

By:         /s/ Candelario Andalon                

 

Its:         Corporate Controller            

 

 

-11-



--------------------------------------------------------------------------------

EXHIBIT A

CORPORATE CENTER - CALABASAS

OUTLINE OF EXPANSION PREMISES

 

LOGO [g379301g09o71.jpg]

26651 Agoura Rd #110

 

 

EXHIBIT A

-1-



--------------------------------------------------------------------------------

EXHIBIT B

CORPORATE CENTER – CALABASAS

TENANT WORK LETTER

This Tenant Work Letter shall set forth the terms and conditions relating to the
initial improvement of the Premises for Tenant. This Tenant Work Letter is
essentially organized chronologically and addresses the issues of construction,
in sequence, as such issues will arise during the actual construction of the
initial improvement of the Premises. All references in this Tenant Work Letter
to Sections of “the Amendment” shall mean the relevant portions of the
applicable Section of the Fourth Amendment to which this Tenant Work Letter is
attached as Exhibit B, all references in this Tenant Work Letter to Articles or
Sections of “the Lease” shall mean the applicable Section of the “Original
Lease,” as that term is defined in the Amendment, all references in this Tenant
Work Letter to Sections of “this Tenant Work Letter” shall mean the relevant
portions of Sections 1 through 5 of this Tenant Work Letter, and all references
in this Tenant Work Letter to “the Premises” shall mean and refer to the
Building F Premises, the Building A Premises and the Substitute Premises.

SECTION 1

DELIVERY OF THE PREMISES

1.    Building F Premises and Building A Premises.    Tenant hereby acknowledges
that Tenant is currently in possession of the Building F Premises and the
Building A Premises, and Tenant shall continue to accept the Building F Premises
and the Building A Premises in the currently existing “as is” condition.

2.    Substitute Premises.    Promptly following the full execution and delivery
of the Amendment, Landlord shall deliver possession of the Substitute Premises
to Tenant in a broom clean, but otherwise “as is,” condition. Notwithstanding
the foregoing sentence, Landlord shall cause the Building Systems serving the
Substitute Premises to be operational as of the date possession of the
Substitute Premises is delivered to Tenant.

SECTION 2

TENANT IMPROVEMENTS

2.1    Tenant Improvement Allowance.    Tenant shall be entitled to a one-time
tenant improvement allowance in the amount of (i) $358,060.00 with respect to
the Building F Premises and the Building A Premises (i.e., Five Dollars ($5.00)
per rentable square foot of the Premises multiplied by 71,612 rentable square
feet of the Building F Premises and the Building A Premises) (the “Existing
Premises Tenant Improvement Allowance”), and (ii) Five Dollars ($5.00) per
rentable square foot of the Substitute Premises (which includes the Building B
Substitute Premises and the Building D Substitute Premises), which final amount
shall be calculated once the rentable square footage of the Building B
Substitute Premises has been determined pursuant to Section 2.1 of the Fourth
Amendment) (the “Substitute Premises Tenant Improvement Allowance” and,
collectively with the Existing Premises Tenant Improvement Allowance, the
“Tenant Improvement

 

EXHIBIT B

-1-



--------------------------------------------------------------------------------

Allowance”), for the costs relating to the design and construction of Tenant’s
improvements, which are permanently affixed to the Premises (the “Tenant
Improvements”). In no event shall Landlord be obligated to make disbursements
pursuant to this Tenant Work Letter in a total amount which exceeds the Tenant
Improvement Allowance. As more particularly set forth in Section 8.5 of the
Original Lease, all Tenant Improvements for which the Tenant Improvement
Allowance has been made available shall be deemed Landlord’s property under the
terms of the Lease. Tenant hereby acknowledges and agrees that any unused
portion of the Tenant Improvement Allowance remaining as of May 31, 2014, shall
revert to Landlord and Tenant shall have no further right thereto.

2.2    Disbursement of the Tenant Improvement Allowance.

2.2.1    Tenant Improvement Allowance Items.    Except as otherwise set forth in
this Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord only for the following items and costs (collectively the “Tenant
Improvement Allowance Items”):

2.2.1.1    Payment of the fees of the “Architect” and the “Engineers,” as those
terms are defined in Section 3.1 of this Tenant Work Letter, and payment of the
fees incurred by, and the cost of documents and materials supplied by, Landlord
and Landlord’s consultants in connection with the preparation and review of the
“Construction Drawings,” as that term is defined in Section 3.1 of this Tenant
Work Letter;

2.2.1.2    The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

2.2.1.3    The cost of construction of the Tenant Improvements, including,
without limitation, testing and inspection costs, freight elevator usage,
hoisting and trash removal costs, and contractors’ fees and general conditions;

2.2.1.4    The cost of any changes in the Base Building when such changes are
required by the Construction Drawings (including if such changes are due to the
fact that such work is prepared on an unoccupied basis), such cost to include
all direct architectural and/or engineering fees and expenses incurred in
connection therewith;

2.2.1.5    The cost of any changes to the Construction Drawings or Tenant
Improvements required by all applicable building codes (the “Code”);

2.2.1.6    Sales and use taxes; and

2.2.1.7    All other costs to be expended by Landlord in connection with the
construction of the Tenant Improvements.

2.2.2    Disbursement of Tenant Improvement Allowance.    During the
construction of the Tenant Improvements, but subject to the terms of
Section 2.2.2.3 of this Tenant Work Letter, below, with respect to the
Substitute Premises Tenant Improvement Allowance, Landlord shall make monthly
disbursements of the Tenant Improvement Allowance for Tenant Improvement
Allowance Items for the benefit of Tenant and shall authorize the release of
monies for the benefit of Tenant as follows.

2.2.2.1    Monthly Disbursements.    On or before the tenth (10th)day of each
calendar month during the construction of the Tenant Improvements (or such other
date as Landlord may designate), Tenant shall deliver to Landlord: (i) a request
for payment of the “Contractor,” as that term is defined in Section 4.1.1 of
this Tenant Work Letter, approved by Tenant, in a form to be provided by
Landlord, showing the schedule, by trade, of percentage of completion of the
Tenant

 

EXHIBIT B

-2-



--------------------------------------------------------------------------------

Improvements in the Premises, detailing the portion of the work completed and
the portion not completed; (ii) invoices from all of “Tenant’s Agents,” as that
term is defined in Section 4.1.2 of this Tenant Work Letter, for labor rendered
and materials delivered to the Premises; (iii) executed mechanic’s lien releases
from all of Tenant’s Agents which shall comply with the appropriate provisions,
as reasonably determined by Landlord, of California Civil Code Section 3262(d);
and (iv) all other information reasonably requested by Landlord. Tenant’s
request for payment shall be deemed Tenant’s acceptance and approval of the work
furnished and/or the materials supplied as set forth in Tenant’s payment
request. Thereafter, Landlord shall deliver a check to Tenant made jointly
payable to Contractor and Tenant in payment of the lesser of: (A) the amounts so
requested by Tenant, as set forth in this Section 2.2.2.1, above, less a ten
percent (10%) retention (the aggregate amount of such retentions to be known as
the “Final Retention”), and (B) the balance of any remaining available portion
of the Tenant Improvement Allowance (not including the Final Retention),
provided that Landlord does not dispute any request for payment based on
non-compliance of any work with the “Approved Working Drawings,” as that term is
defined in Section 3.4 below, or due to any substandard work, or for any other
reason. Landlord’s payment of such amounts shall not be deemed Landlord’s
approval or acceptance of the work furnished or materials supplied as set forth
in Tenant’s payment request.

2.2.2.2    Final Retention.    Subject to the provisions of this Tenant Work
Letter, a check for the Final Retention payable jointly to Tenant and Contractor
shall be delivered by Landlord to Tenant following the completion of
construction of the Tenant Improvements, provided that (i) Tenant delivers to
Landlord properly executed mechanic’s lien releases in compliance with both
California Civil Code Section 3262(d)(2) and either Section 3262(d)(3) or
Section 3262(d)(4) from all of Tenant’s Agents, (ii) Landlord has determined
that no substandard work exists which adversely affects the mechanical,
electrical, plumbing, heating, ventilating and air conditioning, life-safety or
other systems of the Building, the curtain wall of the Building, the structure
or exterior appearance of the Building, or any other tenant’s use of such other
tenant’s leased premises in the Building, (iii) Architect delivers to Landlord a
certificate, in a form reasonably acceptable to Landlord, certifying that the
construction of the Tenant Improvements in the Premises has been substantially
completed, (iv) Tenant records a valid Notice of Completion in accordance with
the requirements of Section 4.3 of this Tenant Work Letter, and (v) a
certificate of occupancy (or its equivalent) has been issued for the Premises.

2.2.2.3    Other Terms.    Landlord shall only be obligated to make
disbursements from the Tenant Improvement Allowance to the extent costs are
incurred by Tenant for Tenant Improvement Allowance Items. In addition,
notwithstanding anything in the Amendment or this Tenant Work Letter to the
contrary, in no event shall Landlord have any obligation to disburse all or any
portion of the Substitute Premises Tenant Improvement Allowance prior to June 1,
2013. Notwithstanding the provisions of Sections 2.2.2.1 and 2.2.2.2, above,
Landlord agrees to deliver a check made payable solely to Tenant for
reimbursement of all sums (but in no event in an amount exceeding the Substitute
Premises Tenant Improvement Allowance) paid by Tenant to Architect, Engineer and
Tenant’s Agents in connection with the construction of the Substitute Premises
Tenant Improvements, within thirty (30) days after (but in no event earlier than
June 1, 2013) (i) Tenant delivers to Landlord invoices from Architect, Engineers
and all of Tenant’s Agents for labor rendered and materials delivered in
connection with the Substitute Premises Tenant Improvements, together with
evidence of payment of such invoices, and (ii) all of the conditions for
issuance of the check for Final Retention, as described in Section 2.2.2.2,
above, have been satisfied.

 

EXHIBIT B

-3-



--------------------------------------------------------------------------------

All Tenant Improvement Allowance Items for which the Tenant Improvement
Allowance has been made available shall be deemed Landlord’s property under the
terms of the Lease.

2.2.3    Offset Rights.    To the extent that Landlord fails to pay from the
Tenant Improvement Allowance amount due to Tenant in accordance with the terms
hereof, and such amount remains unpaid for sixty (60) days after notice from
Tenant, then without limiting Tenant’s other remedies under the Lease, Tenant
may, after Landlord’s failure to pay such amounts within five (5) business days
after Tenant’s delivery of a second notice from Tenant delivered after the
expiration of such 60-day period, deduct the amount thereof from the Rent next
due and owing under the Lease. Notwithstanding the foregoing, if during either
the sixty (60)-day or five (5)-day period set forth above, Landlord (i) delivers
notice to Tenant that it disputes any portion of the amounts claimed to be due
in accordance with the provisions of this Tenant Work Letter (the “Allowance
Dispute Notice”), and (ii) pays any amounts not in dispute, Tenant shall have no
right to offset any amounts against Rent, but may institute legal proceedings
against Landlord to recover such amounts from Landlord. Notwithstanding of the
foregoing, in the event Tenant institutes legal proceedings as provided herein
and a final, non-appealable determination is made in favor of Tenant, Tenant
shall be entitled, automatically, to offset the amount of such award against the
Rent next coming due under the Lease.

2.3    Building Standards.    Landlord has established or may establish
specifications for certain Building standard components to be used in the
construction of the Tenant Improvements in the Premises, which are attached
hereto as Schedule 1 (the “Building Standards”). The quality of Tenant
Improvements shall be equal to or of greater quality than the quality of such
Building Standards, provided that Landlord may, upon written notice to Tenant,
at Landlord’s option, require the Tenant Improvements to comply with certain
Building Standards, except to the extent that (i) such compliance would create
inconsistent aesthetic effect with the existing tenant improvements installed in
the Premises (e.g., maple doors are currently installed throughout the
Premises), and (ii) the use of a different brand of materials would not
compromise the quality of the Tenant Improvements. Landlord may make changes to
said specifications for Building Standards from time to time.

2.4    Removal of Above-Standard Tenant Improvements.    “Above Standard Tenant
Improvements” shall mean (i) any part of the Tenant Improvements which are not
consistent with the Building Standards; (ii) any changes in or additions to the
Tenant Improvements made at the request of Tenant or due to any other act or
omission on the part of Tenant; and (iii) a configuration of the Tenant
Improvements which is not usual and customary for normal, general office
occupancy. If so directed by Landlord at the time Landlord approves the Final
Space Plan and/or Final Working Drawings, Tenant shall, at its sole cost and
expense, prior to the expiration or earlier termination of the Extended Term,
remove from the Premises any Above Standard Tenant Improvements designated by
Landlord, and shall replace such designated Above Standard Tenant Improvements
to be removed with Building standard improvements. Such removal and replacement
of Above Standard Tenant Improvements shall be performed promptly and shall be
completed by Tenant on or before the later of (x) the expiration of the Extended
Term, or (y) the date which is thirty (30) days following Landlord’s delivery of
written notice to Tenant regarding such removal obligation, and if Tenant fails
to timely remove and/or replace any such identified Above Standard Tenant
Improvements, then at Landlord’s option, either (1) Tenant shall be deemed to be
holding over in the Premises and Rent shall continue to accrue in accordance
with the terms of Article 16 of the Original Lease, until such work shall be
completed, or (2) Landlord may do so and may charge the cost

 

EXHIBIT B

-4-



--------------------------------------------------------------------------------

thereof to Tenant, in which event Tenant shall be deemed to be holding over in
the Premises, and Rent shall continue to accrue in accordance with the terms of
Article 16 of the Original Lease, until the earlier of (A) the date Landlord
completes such work, or (B) the reasonably anticipated date for such completion
assuming Landlord’s use of commercially reasonable and diligent efforts in
completing the same.

SECTION 3

CONSTRUCTION DRAWINGS

3.1    Selection of Architect/Construction Drawings.    Tenant shall retain an
architect/space planner designated by Tenant and reasonably approved in advance
by Landlord (the “Architect”) to prepare the “Construction Drawings,” as that
term is defined in this Section 3.1. Tenant shall retain engineering consultants
designated by Tenant and reasonably approved in advance by Landlord (the
“Engineers”) to prepare all plans and engineering working drawings relating to
the structural, mechanical, electrical, plumbing, HVAC, life safety, and
sprinkler work in the Premises, which work is not part of the Base Building. The
plans and drawings to be prepared by Architect and the Engineers hereunder shall
be known collectively as the “Construction Drawings.” All Construction Drawings
shall comply with the drawing format and specifications determined by Landlord,
and shall be subject to Landlord’s approval. Tenant and Architect shall verify,
in the field, the dimensions and conditions as shown on the relevant portions of
the Base Building plans, and Tenant and Architect shall be solely responsible
for the same, and Landlord shall have no responsibility in connection therewith.
Landlord’s review of the Construction Drawings as set forth in this Section 3,
shall be for its sole purpose and shall not imply Landlord’s review of the same,
or obligate Landlord to review the same, for quality, design, Code compliance or
other like matters. Accordingly, notwithstanding that any Construction Drawings
are reviewed by Landlord or its space planner, architect, engineers and
consultants, and notwithstanding any advice or assistance which may be rendered
to Tenant by Landlord or Landlord’s space planner, architect, engineers, and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Drawings, and Tenant’s waiver and indemnity set forth in the Lease
shall specifically apply to the Construction Drawings.

3.2    Final Space Plan.    Tenant shall supply Landlord with four (4) copies
signed by Tenant of its final space plan for the Premises before any
architectural working drawings or engineering drawings have been commenced. In
addition, Tenant shall supply Landlord with a copy of the final space plan in an
AutoCAD Computer Assisted Drafting and Design System format. The final space
plan (the “Final Space Plan”) shall include a layout and designation of all
offices, rooms and other partitioning, their intended use, and equipment to be
contained therein. Landlord may request clarification or more specific drawings
for special use items not included in the Final Space Plan. Landlord shall
advise Tenant within five (5) business days after Landlord’s receipt of the
Final Space Plan for the Premises if the same is unsatisfactory or incomplete in
any respect. If Tenant is so advised, Tenant shall promptly cause the Final
Space Plan to be revised to correct any deficiencies or other matters Landlord
may reasonably require.

3.3    Final Working Drawings.    After the Final Space Plan has been approved
by Landlord, Tenant shall supply the Engineers with a complete listing of
standard and non-standard equipment and specifications, including, without
limitation, B.T.U. calculations, electrical requirements and special electrical
receptacle requirements for the Premises, to enable the Engineers

 

EXHIBIT B

-5-



--------------------------------------------------------------------------------

and the Architect to complete the “Final Working Drawings” (as that term is
defined below) in the manner as set forth below. Upon the approval of the Final
Space Plan by Landlord and Tenant, Tenant shall promptly cause the Architect and
the Engineers to complete the architectural and engineering drawings for the
Premises, and Architect shall compile a fully coordinated set of architectural,
structural, mechanical, electrical and plumbing working drawings in a form which
is complete to allow all of Tenant’s Agents to bid on the work and to obtain all
applicable permits (collectively, the “Final Working Drawings”) and shall submit
the same to Landlord for Landlord’s approval, which Final Working Drawings shall
include the determination by the Architect of the rentable and usable square
footage of the Building B Substitute Premises. Tenant shall supply Landlord with
four (4) copies signed by Tenant of such Final Working Drawings, including one
(1) copy in an AutoCAD Computer Assisted Drafting and Design System format.
Landlord shall advise Tenant within ten (10) business days after Landlord’s
receipt of the Final Working Drawings for the Premises if the same is
unsatisfactory or incomplete in any respect. If Tenant is so advised, Tenant
shall immediately revise the Final Working Drawings in accordance with such
review and any disapproval of Landlord in connection therewith. In addition, if
the Final Working Drawings or any amendment thereof or supplement thereto shall
require alterations in the Base Building (as contrasted with the Tenant
Improvements), and if Landlord in its sole and exclusive discretion agrees to
any such alterations, and notifies Tenant of the need and cost for such
alterations, then Tenant shall pay the cost of such required changes in advance
upon receipt of notice thereof. Tenant shall pay all direct architectural and/or
engineering fees in connection therewith, plus fifteen percent (15%) of such
direct costs for Landlord’s servicing and overhead.

3.4    Approved Working Drawings.    The Final Working Drawings shall be
approved by Landlord (the “Approved Working Drawings”) prior to the commencement
of construction of the Premises by Tenant; provided, however, Landlord may
approve the Final Working Drawings subject to Landlord’s verification of the
rentable and usable square footage of the Building B Substitute Premises
pursuant to Section 2.1 of the Amendment. After approval by Landlord of the
Final Working Drawings, Tenant may submit the same to the appropriate municipal
authorities for all applicable building permits. Tenant hereby agrees that
neither Landlord nor Landlord’s consultants shall be responsible for obtaining
any building permit or certificate of occupancy for the Premises and that
obtaining the same shall be Tenant’s responsibility; provided, however, that
Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit or certificate of occupancy. No changes, modifications or
alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord which consent may not be unreasonably withheld,
conditioned or delayed.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1    Tenant’s Selection of Contractors.

4.1.1    The Contractor.    A general contractor shall be retained by Tenant to
construct the Tenant Improvements. Such general contractor (“Contractor”) shall
be selected by Tenant, subject to Landlord’s reasonable approval.

4.1.2    Tenant’s Agents.    All subcontractors, laborers, materialmen, and
suppliers used by Tenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to be

 

EXHIBIT B

-6-



--------------------------------------------------------------------------------

known collectively as “Tenant’s Agents”) must be approved in writing by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed; provided, however, Landlord may nevertheless designate and require the
use of particular mechanical, engineering, plumbing, fire life-safety and other
Base Building subcontractors. If Landlord does not approve any of Tenant’s
proposed subcontractors, laborers, materialmen or suppliers, Tenant shall submit
other proposed subcontractors, laborers, materialmen or suppliers for Landlord’s
written approval.

4.2    Construction of Tenant Improvements by Tenant’s Agents.

4.2.1    Construction Contract; Cost Budget.    Tenant shall engage the
Contractor under an AIA A101 Stipulated Sum Agreement (1997 Version) accompanied
by Landlord’s standard AIA A201 General Conditions (1997 Version) as modified by
Landlord (collectively, the “Contract”). Prior to the commencement of the
construction of the Tenant Improvements, and after Tenant has accepted all bids
for the Tenant Improvements, Tenant shall provide Landlord with a detailed
breakdown, by trade, of the final costs to be incurred or which have been
incurred, as set forth more particularly in Sections 2.2.1.1 through 2.2.1.7,
above, in connection with the design and construction of the Tenant Improvements
to be performed by or at the direction of Tenant or the Contractor, which costs
form a basis for the amount of the Contract (the “Final Costs”).

4.2.2    Tenant’s Agents.

4.2.2.1    Landlord’s General Conditions for Tenant’s Agents and Tenant
Improvement Work.    Tenant’s and Tenant’s Agent’s construction of the Tenant
Improvements shall comply with the following: (i) the Tenant Improvements shall
be constructed in strict accordance with the Approved Working Drawings;
(ii) Tenant’s Agents shall submit schedules of all work relating to the Tenant’s
Improvements to Contractor and Contractor shall, within five (5) business days
of receipt thereof, inform Tenant’s Agents of any changes which are necessary
thereto, and Tenant’s Agents shall adhere to such corrected schedule; and
(iii) Tenant shall abide by all rules made by Landlord’s Building manager with
respect to the use of freight, loading dock and service elevators, storage of
materials, coordination of work with the contractors of other tenants, and any
other matter in connection with this Tenant Work Letter, including, without
limitation, the construction of the Tenant Improvements.

4.2.2.2    Indemnity.    Tenant’s indemnity of Landlord as set forth in the
Lease shall also apply with respect to any and all costs, losses, damages,
injuries and liabilities related in any way to any act or omission of Tenant or
Tenant’s Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the Tenant
Improvements and/or Tenant’s disapproval of all or any portion of any request
for payment. Such indemnity by Tenant, as set forth in the Lease, shall also
apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to Landlord’s performance of any ministerial acts
reasonably necessary (i) to permit Tenant to complete the Tenant Improvements,
and (ii) to enable Tenant to obtain any building permit or certificate of
occupancy for the Premises.

4.2.2.3    Requirements of Tenant’s Agents.    Each of Tenant’s Agents shall
guarantee to Tenant and for the benefit of Landlord that the portion of the
Tenant Improvements for which it is responsible shall be free from any defects
in workmanship and materials for a period of not less than one (1) year from the
date of completion thereof. Each of Tenant’s Agents shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract that shall become defective within one (1) year
after the later to occur of (i) completion of the work performed by such
contractor or subcontractors, and (ii) the Substitute

 

EXHIBIT B

-7-



--------------------------------------------------------------------------------

Premises Commencement Date. The correction of such work shall include, without
additional charge, all additional expenses and damages incurred in connection
with such removal or replacement of all or any part of the Tenant Improvements,
and/or the Building and/or common areas that may be damaged or disturbed
thereby. All such warranties or guarantees as to materials or workmanship of or
with respect to the Tenant Improvements shall be contained in the Contract or
subcontract and shall be written such that such guarantees or warranties shall
inure to the benefit of both Landlord and Tenant, as their respective interests
may appear, and can be directly enforced by either. Tenant covenants to give to
Landlord any assignment or other assurances which may be necessary to effect
such right of direct enforcement.

4.2.2.4    Insurance Requirements.

4.2.2.4.1    General Coverages.    All of Tenant’s Agents shall carry worker’s
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in the Lease.

4.2.2.4.2    Special Coverages.    Tenant shall, or shall cause its Contractor
to, carry “Builder’s All Risk” insurance in an amount approved by Landlord
covering the construction of the Tenant Improvements, and such other insurance
as Landlord may require, it being understood and agreed that the Tenant
Improvements shall be insured by Tenant pursuant to the Lease immediately upon
completion thereof. Such insurance shall be in amounts and shall include such
extended coverage endorsements as may be reasonably required by Landlord
including, but not limited to, the requirement that all of Tenant’s Agents shall
carry excess liability and Products and Completed Operation Coverage insurance,
each in amounts not less than $5,000,000 per incident, $5,000,000 in aggregate,
and in form and with companies as are required to be carried by Tenant as set
forth in the Lease.

4.2.2.4.3    General Terms.    Certificates for all insurance carried pursuant
to this Section 4.2.2.4 shall be delivered to Landlord before the commencement
of construction of the Tenant Improvements and before any equipment of Tenant’s
Agents is moved onto the site. All such policies of insurance must contain a
provision that the company writing said policy will give Landlord thirty
(30) days prior written notice of any cancellation or lapse of the effective
date or any reduction in the amounts of such insurance. In the event that the
Tenant Improvements are damaged by any cause during the course of the
construction thereof, Tenant shall immediately repair the same at Tenant’s sole
cost and expense. Tenant’s Agents shall maintain all of the foregoing insurance
coverage in force until the Tenant Improvements are fully completed and accepted
by Landlord, except for Products and Completed Operations Coverage insurance
required by Landlord, which is to be maintained for ten (10) years following
completion of the Tenant Improvements and acceptance by Landlord and Tenant. All
policies carried under this Section 4.2.2.4 shall insure Landlord and Tenant, as
their interests may appear, as well as Tenant’s Agents. All insurance, except
Workers’ Compensation, maintained by Tenant’s Agents shall preclude subrogation
claims by the insurer against anyone insured thereunder. Such insurance shall
provide that it is primary insurance and that any other insurance maintained by
Landlord is excess and noncontributing with the insurance required hereunder.
The requirements for the foregoing insurance shall not serve to limit the
indemnification of Landlord by Tenant under Section 4.2.2.2 of this Tenant Work
Letter. Landlord may, in its discretion, require Tenant to obtain a lien and
completion bond or some alternate form of security satisfactory to Landlord in
an amount sufficient to ensure the lien-free completion of the Tenant
Improvements and naming Landlord as a co-obligee.

 

EXHIBIT B

-8-



--------------------------------------------------------------------------------

4.2.3    Governmental Compliance.    The Tenant Improvements shall comply in all
respects with the following: (i) all state, federal, city or quasi-governmental
laws, codes, ordinances and regulations, as each may apply according to the
rulings of the controlling public official, agent or other person;
(ii) applicable standards of the American Insurance Association (formerly, the
National Board of Fire Underwriters) and the National Electrical Code; and
(iii) building material manufacturer’s specifications.

4.2.4    Inspection by Landlord.    Landlord shall have the right to inspect the
Tenant Improvements at all times, provided however, that Landlord’s failure to
inspect the Tenant Improvements shall in no event constitute a waiver of any of
Landlord’s rights hereunder nor shall Landlord’s inspection of the Tenant
Improvements constitute Landlord’s approval of the same. Should Landlord
disapprove any portion of the Tenant Improvements, Landlord shall notify Tenant
in writing of such disapproval and shall specify the items disapproved. Any
defects or deviations in, and/or disapproval by Landlord of, the Tenant
Improvements shall be rectified by Tenant at no expense to Landlord, provided
however, that in the event Landlord determines that a defect or deviation exists
or disapproves of any matter in connection with any portion of the Tenant
Improvements and such defect, deviation or matter might adversely affect the
mechanical, electrical, plumbing, heating, ventilating and air conditioning or
life-safety systems of the Building, the structure or exterior appearance of the
Building or any other tenant’s use of such other tenant’s leased premises,
Landlord may, take such action as Landlord deems necessary, at Tenant’s expense
and without incurring any liability on Landlord’s part, to correct any such
defect, deviation and/or matter, including, without limitation, causing the
cessation of performance of the construction of the Tenant Improvements until
such time as the defect, deviation and/or matter is corrected to Landlord’s
satisfaction.

4.2.5    Meetings.    Commencing upon the approval or the Final Working
Drawings, Tenant shall hold weekly meetings at a reasonable time, with the
Architect and the Contractor regarding the progress of the preparation of
Construction Drawings and the construction of the Tenant Improvements, which
meetings shall be held at a location designated by Landlord, and Landlord and/or
its agents shall receive prior notice of, and shall have the right to attend,
all such meetings, and, upon Landlord’s request, certain of Tenant’s Agents
shall attend such meetings. In addition, minutes shall be taken at all such
meetings, a copy of which minutes shall be promptly delivered to Landlord. One
such meeting each month shall include the review of Contractor’s current request
for payment.

4.3    Notice of Completion; Copy of Record Set of Plans.    Within ten
(10) days after completion of construction of the Tenant Improvements, Tenant
shall cause a valid Notice of Completion to be recorded in the office of the
Recorder of the county in which the Building is located in accordance with
Section 3093 of the Civil Code of the State of California or any successor
statute, and shall furnish a copy thereof to Landlord upon such recordation. If
Tenant fails to do so, Landlord may execute and file the same on behalf of
Tenant as Tenant’s agent for such purpose, at Tenant’s sole cost and expense. At
the conclusion of construction, (i) Tenant shall cause the Architect and
Contractor (x) to update the Approved Working Drawings as necessary to reflect
all changes made to the Approved Working Drawings during the course of
construction, (y) to certify to the best of their knowledge that the
“record-set” of as-built drawings are true and correct, which certification
shall survive the expiration or termination of the Lease, and (z) to deliver to
Landlord two (2) sets of copies of such record set of drawings (including one
set in an AutoCAD Computer Assisted Drafting and Design System format) within
ninety (90) days following issuance of a

 

EXHIBIT B

-9-



--------------------------------------------------------------------------------

certificate of occupancy for the Premises, and (ii) Tenant shall deliver to
Landlord a copy of all warranties, guaranties, and operating manuals and
information relating to the improvements, equipment, and systems in the
Premises.

SECTION 5

MISCELLANEOUS

5.1    Tenant’s Representative.    Tenant has designated Mr. Dion Brain as its
sole representative with respect to the matters set forth in this Tenant Work
Letter, who shall have full authority and responsibility to act on behalf of the
Tenant as required in this Tenant Work Letter.

5.2    Landlord’s Representative.    Landlord has designated Ms. Ginger D.
Dunbar as its sole representatives with respect to the matters set forth in this
Tenant Work Letter, who, until further notice to Tenant, shall have full
authority and responsibility to act on behalf of the Landlord as required in
this Tenant Work Letter.

5.3    No Miscellaneous Charges.    Landlord shall provide to Tenant and
Tenant’s Agents, without charge (to the extent utilized in connection with the
construction of the Tenant Improvements), but subject to availability,
utilities, HVAC, freight (or padded passenger) elevator service, hoists, access
to loading docks, and restrooms, during the period that such Tenant’s Agents are
actually present in the Building and working on the design and/or construction
of the Tenant Improvements, and/or use of loading docks during the Building
Hours during the period of construction of the Tenant Improvements and Tenant’s
move into the Premises. With respect to Tenant’s use of the loading docks after
Building Hours, if so requested by Tenant, Tenant shall be required to pay for
the reasonable out-of-pocket costs incurred by Landlord for after hours access
control personnel.

5.4    Time of the Essence in This Tenant Work Letter.    Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days. If any item requiring approval is timely disapproved by Landlord,
the procedure for preparation of the document and approval thereof shall be
repeated until the document is approved by Landlord.

5.5    Tenant’s Lease Default.    Notwithstanding any provision to the contrary
contained in the Lease or this Tenant Work Letter, if any default by Tenant
under the Lease or this Tenant Work Letter (including, without limitation, any
failure by Tenant to fund any portion of the Over-Allowance Amount) occurs at
any time on or before the Substantial Completion of the Tenant Improvements,
then (i) in addition to all other rights and remedies granted to Landlord
pursuant to the Lease, Landlord shall have the right to withhold payment of all
or any portion of the Tenant Improvement Allowance and/or Landlord may, without
any liability whatsoever, cause the cessation of construction of the Tenant
Improvements (in which case, Tenant shall be responsible for any delay in the
Substantial Completion of the Tenant Improvements and any costs occasioned
thereby), and (ii) all other obligations of Landlord under the terms of the
Lease and this Tenant Work Letter shall be forgiven until such time as such
default is cured pursuant to the terms of the Lease.

 

EXHIBIT B

-10-



--------------------------------------------------------------------------------

SCHEDULE 1 TO EXHIBIT B

BUILDING STANDARDS

 

  •  

Cherry doors – 3’x 8’ 8” corridor and interior. 20 minute label, stained to
match building standard sample

 

  •  

Timely frames – Browntone

 

  •  

Interior doors – Schlage D-50; Rhodes 626 finish

 

  •  

Hinges – 626 finish

 

  •  

Entrance locks – Schlage mortise set w/deadbolt and lever hardware

 

  •  

Donn ceiling grid white 2x4

 

  •  

Armstrong 2x4 “second look”

 

  •  

2x4 parabolic 3-lamp lights

 

  •  

Watt Stopper wall sensors and ceiling sensor

 

  •  

Dunn Edwards Suprema paint

 

  •  

Designweave carpet

 

  •  

Burke rubber carpet base

 

  •  

Mannington VCT

 

  •  

Cabinets and countertops – Home Depot

 

  •  

Elkay stainless steel sink

 

  •  

Delta single handled faucet

 

  •  

Home Depot garbage disposal

 

SCHEDULE 1 TO

EXHIBIT B

-1-



--------------------------------------------------------------------------------

EXHIBIT C

LOCATION OF GENERATOR AND CHILLER UNITS

 

LOGO [g379301g31c33.jpg]

 

EXHIBIT C

-1-